FRANK, RICHARD H., Associate Judge.
The question before us is whether an enforceable agreement was formed when the seller of real property, Rosenberg, agreed with a salesman, Slie, that one-half of the commission would be paid to Rosenberg upon sale of the property. The trial court dismissed Rosenberg’s first amended complaint with prejudice upon the motion filed by Kubeck, acting as the personal representative of Slie’s estate, in which it was asserted that section 475.011(2), Florida Statutes (1987), bars Rosenberg’s claim because of the failure to allege that he is a licensed real estate broker.1 We reverse based upon our determination that chapter 475, a comprehensive statutory scheme regulating real estate salesmen and brokers, is inapplicable to the arrangement reached between Rosenberg and Slie. Section 475.011(2) expressly exempts from the chapter any person who sells property he or she owns. In the face of the exemption, acknowledged by the trial court, we are unable to find a juridically cognizable predicate for the trial court’s conclusion that Rosenberg’s cause of action was deficient *789for the want of an allegation "that he is a licensed, Florida real estate broker.”
Accordingly, we reverse and vacate the trial court’s order and remand for further proceedings.
HERSEY, C.J., and STONE, J., . concur.

. Kubeck declined to participate in appellate review of the trial court’s order.